Exhibit 10.59

FIRST AMENDMENT TO ACQUISITION AGREEMENT

This First Amendment to Acquisition Agreement (the “Amendment”) is executed as
of July 19, 2007, by Mac Farms of Hawaii, LLC, a Delaware limited liability
company (“Mac Farms”) and Kapua Orchard Estates, LLC, a Delaware limited
liability company (“Kapua”), (both collectively sometimes called “Seller”), and
ML Macadamia Orchards, L.P. (“MLP” or “Buyer”), a Delaware limited partnership,
with reference to the following facts:

A.             Effective as of May 24, 2007, Mac Farms, Kapua and Buyer executed
an Acquisition Agreement (the “Agreement”) providing for the acquisition by
Buyer of certain personal property assets and the subleasing, leasing or
otherwise acquiring rights of use from Seller for those real property assets
used by Seller in connection with its macadamia nut operations, all as more
particularly set forth in the Agreement. Unless otherwise defined herein, the
capitalized terms in this Amendment shall have the same meaning as set forth in
the Agreement.

B.              Section 5.9(a) of the Agreement required Buyer to seek SEC
Preliminary Approval to permit the filing of certain abbreviated financial
information in the Proxy Statement, which would be sent to Unitholders, and the
Form 8-K, which would be required to be filed with the SEC by Buyer upon
consummation of the acquisition under the Agreement (the “Form 8-K”). Section
5.9(c) and Section 9.1(f) of the Agreement contained rights to terminate the
Agreement in the event the SEC Preliminary Approval was not timely obtained.

C.            Although Buyer timely sought the SEC Preliminary Approval, it
obtained relief from the SEC only with respect to the financial information to
be included in the Proxy Statement, but did not obtain any relief from the SEC
with respect to the financial information to be included in the Form 8-K. In
light of the failure to obtain the SEC Preliminary Approval, the Parties have
determined not to terminate the Agreement and to attempt to provide audited
financial statements in the Proxy Statement and the Form 8-K.

D.              In order to prepare the necessary financial statements and to
obtain an audit thereon, the Parties have agreed to extend the time for closing
the transaction, to take such other actions as set forth in this Amendment and
to amend the Agreement as set forth in this Amendment.

NOW, THEREFORE, the Parties have agreed as follows:

1.                                           Article 1 of the Agreement is
amended to add the following new definitions:

“Average Closing Price” means the average closing price per unit of the units of
MLP on the New York Stock Exchange for the ten (10) trading days immediately
preceding the date upon which approval of this transaction by a Majority
Interest of the Partnership is obtained.


--------------------------------------------------------------------------------


“Buyer Material Adverse Effect” means any condition, event, circumstance,
change, or effect, which, since March 31, 2007, individually or in the
aggregate, has had, or could reasonably be expected to have a material adverse
effect on the business, assets, properties, results of operation or financial
condition or prospects of Buyer. However, neither (i) a decrease in the market
price of the units of MLP by itself, nor (ii) a decrease in the Spot Price, as
defined herein, by itself, or the effects resulting from either of these events
shall be deemed a Buyer Material Adverse Effect. Notwithstanding the foregoing,
the cause of a decrease in the market price of units of MLP could be a Buyer
Material Adverse Effect, if it otherwise meets the definition thereof. For
example, if a portion of Buyer’s nut trees are destroyed and the market price of
units of MLP dropped as a result thereof, then the mere drop in the market price
would not be a Buyer Material Adverse Effect, but the destruction of the trees
(i.e., the “cause” of the price reduction) could be a Buyer Material Adverse
Effect.

“Floor Price” means U.S. $4.72 per unit of MLP.

“Spot Price” shall mean the average of the spot price per pound for bulk premium
(Hawaiian and Australian) Style II Raw Macadamia Nuts (FOB West Coast) for a
container load and the spot price per pound for bulk premium (Hawaiian and
Australian) Style II Raw Macadamia Nuts (FOB West Coast) for a pallet load.

“Spot Price Adjustment” shall be the difference between the $3.25 and the Spot
Price on the Closing Date times the number of pounds of marketable bulk premium
(Hawaiian and Australian) Style II Raw or Roasted Macadamia Nuts in Seller’s
inventory on the Closing Date.

“Unit Price Adjustment” shall mean the difference between the Floor Price and
the Average Closing Price times 650,000.

2.             Section 2.6 of the Agreement is amended to read as follows:

“2.6 Closing.

The closing of the transactions contemplated by this Agreement (the “Closing”)
will take place at the offices of Carlsmith Ball, ASB Tower, Suite 2200, 1001
Bishop Street, Honolulu, Hawaii, 96813, ten (10) Business Days, after Buyer
receives the approval of a Majority Interest of the Partnership to close this
transaction or at such other date or place as Buyer and Seller may mutually
determine (the “Closing Date”). The Closing Date may be postponed by either
Party provided that the Closing Date shall not be later than December 31, 2007,
without the approval, in writing, of both Parties.”

3.             Section 2.8(d) of the Agreement is amended to change the date
“September 30, 2007” to the Closing Date and to change the date “October 31,
2007” to December 31, 2007.

4.              Section 2.9 of the Agreement is added and shall read as follows:


--------------------------------------------------------------------------------


 

“2.9         Unit Price Adjustment

In the event that the Average Closing Price is less than the Floor Price, Seller
shall also have a right to terminate this Agreement by complying with the
provisions of this Section, subject, however, to Buyer’s further rights as set
forth in this Section. In the event Seller wishes to terminate this Agreement
under this Section, then Seller must give written notice to Buyer of its
election to terminate the Agreement on or before 3:00 p.m. Honolulu time on the
second Business Day after Seller’s receipt of written notice from Buyer of the
approval of a Majority Interest of the Partnership having been obtained at a
Unitholders’ meeting. In the event Seller elects to terminate this Agreement,
then the Buyer shall have a right to elect to avoid termination by agreeing to
pay to Seller the Unit Price Adjustment, which will be payable in cash in
addition to but as a part of the Cash Payment on the Closing Date. Buyer must
give written notice of its election to avoid Seller’s termination under this
Section on, or before, three (3) Business Days after receipt by Buyer of
Seller’s written notice of termination. If Buyer provides such notification,
then Buyer shall be obligated to pay the Unit Price Adjustment. For example, if
the Average Closing Price is $4.75 and the Floor Price is $4.80 then Buyer would
pay an additional $32,500 in cash as the Unit Price Adjustment ($.05 times
650,000) on the Closing Date.”

5.            Section 2.10 of the Agreement is added and shall read as follows:

“2.10    Spot Price Adjustment

If on the day immediately preceding the day which Buyer obtains approval of this
transaction by a Majority Interest of the Partnership at a Unitholders meeting,
the Spot Price shall be less than U.S. $3.25 per pound, then Seller shall also
have a right to terminate this Agreement by complying with the provisions of
this Section, subject, however, to the Buyer’s further rights as set forth in
this Section. In the event Seller wishes to terminate this Agreement under this
Section, Seller must provide written notice to Buyer of its election to
terminate this Agreement on or before 3:00 p.m. Honolulu-time on the second
Business Day, after Seller’s receipt of written notification from Buyer of the
approval of a Majority Interest of the Partnership having been obtained at a
Unitholders’ meeting. Such notice shall also contain backup information
justifying the claimed Spot Price. In the event Seller elects to terminate this
Agreement under this Section, then the Buyer shall have a right to elect to
avoid termination by agreeing to pay to Seller the Spot Price Adjustment, if
any. In the event Buyer elects to avoid termination, then Buyer must notify
Seller on, or before, three (3) Business Days after receipt by Buyer of Seller’s
written notice of termination, that Buyer elects to avoid termination and agrees
to pay the Spot Price Adjustment, if any, and the termination shall not occur.
An election by Buyer to avoid the alleged termination by Seller under this
Section shall not be deemed an agreement by Buyer that Seller has a right to
terminate or that the Spot Price claimed by Seller is accurate. The Spot Price
and the Spot Price Adjustment shall be determined as of the Closing Date as part
of the True-Up process under Section 2.3(a)(1) of this Agreement and shall be
paid in cash to Seller in addition to, and as part of, the payments, which may
otherwise be required as part of the True-Up. For example, in the event the Spot
Price on the Closing Date is $3.00 and there is 20,000 pounds of marketable
inventory of bulk premium (Hawaiian and Australian) Style II Raw and Roasted
Macadamia Nuts on the Closing Date, then the Spot Price Adjustment would be $.25
per pound ($3.25 less $3.00) times 20,000 pounds or $5,000. No adjustment or
payment under this Section shall be made relating to or on account of any other
item or category of inventory other than bulk premium (Hawaiian and Australian)
Style II Raw or Roasted Macadamia Nuts.”


--------------------------------------------------------------------------------


 

6.             Section 5.9 of the Agreement is amended to read as follows:

“5.9         SEC Compliance.

(a)           On or before the execution of this Amendment, Mac Farms shall
engage Grant Thornton LLP or another qualified independent accounting firm
reasonably approved by Buyer (“Seller’s Accountants”) to assist Mac Farms to
prepare the SEC Financial Statements (as defined herein). The term “SEC
Financial Statements” shall refer to the consolidated balance sheets of Mac
Farms as at December 31, 2006, and December 31, 2005, and the consolidated
statements of income and cash flows for Mac Farms for the fiscal years ended
December 31, 2006, and December 31, 2005, all prepared in accordance with GAAP
and the rules and regulations of the SEC, and with such notes, statements and
schedules as may be required thereby. For the avoidance of doubt, the term
“Financial Statements” in the Agreement does not include the SEC Financial
Statements.

(b)           Upon completion of the SEC Financial Statements, Seller shall
deliver the SEC Financial Statements to Buyer and on or before such date, Buyer
shall engage Accuity LLP (or another qualified independent accounting firm
selected by Buyer) (“Buyer’s Accountants”) to audit the SEC Financial
Statements. Seller shall use its reasonable efforts to deliver the SEC Financial
Statements to Buyer on or before July 24, 2007; provided, however, that
notwithstanding any other provision in this Amendment or the Agreement, so long
as Seller reasonably cooperates with Buyer’s Accountants as provided in this
Section 5.9(b) and uses its reasonable efforts to deliver the SEC Financial
Statements to Buyer as provided in this Section 5.9(b), Seller shall have no
liability whatsoever to Buyer and shall not be in breach of any representation,
warranty, or covenant in this Amendment or the Agreement, in the event that
Seller is unable to deliver the SEC Financial Statements to Buyer by July 24,
2007, or ever. From the date of this Amendment and until the delivery by Buyer’s
Accountants of their audit report, Seller shall cooperate with Buyer’s
Accountants in providing access to and copies of its books, records and other
documents and to answer questions and provide information in connection with
Buyer’s Accountants’ audit. Seller shall request its counsel to respond to such
customary audit inquiries as may be reasonably requested by Buyer’s Accountants
concerning contingencies and shall cause its counsel to promptly respond to such
inquiries. Seller shall also provide to Buyer’s Accountants such other
information, material or statements, including a customary executed management
representation letter, as Buyer’s Accountants shall reasonably request in
connection with their audit. Notwithstanding the foregoing, Buyer shall not
knowingly request and Seller shall not be required to make false or misleading
statements in the management representation letter. Seller shall also provide to
Buyer’s Accountants, during the audit, responses to reasonable inquiries
relating to Seller’s compliance with the financial covenants contained in
Seller’s loan agreement. Seller shall also provide to Buyer such interim
financial information as may be may be reasonably requested and required to be
produced for purposes of the Proxy Statement or Form 8-K. Notwithstanding any
other provision in this Amendment or the Agreement, Seller shall not be required
to provide to Buyer (or permit Buyer to provide to the Buyer’s Accountants or
the SEC) any additional information relating to Seller without Seller’s express
agreement or consent (which it shall not unreasonably withhold), even if such
additional information is required by the SEC to clear the Proxy Statement.


--------------------------------------------------------------------------------


 

(c)             Buyer shall (i) reimburse Seller, within ten (10) days after
receipt of a reimbursement request from Seller, accompanied by the relevant
invoices of the Seller’s Accountants, for all payments of all fees and expenses
paid to the Seller’s Accountants by Seller, and (ii) pay all fees and expenses
of Buyer’s Accountants in connection with their assistance in preparing the SEC
Financial Statements and the audit by Buyer’s Accountants, provided that Buyer
shall have the right to review in advance the budget for fees and costs for such
work which shall be provided at the time when the accountants are engaged.

(d)             As promptly as practicable after the receipt of the SEC
Financial Statements and an unqualified audit report issued by Buyer’s
Accountants thereon, Buyer shall prepare and file with the SEC a proposed Proxy
Statement. Each of Buyer and Seller shall prepare and file with the SEC any
other filings as and when required or requested by the SEC. Each of Buyer and
Seller will use all reasonable best efforts (i) to respond to any comments made
by the SEC with respect to the Proxy Statement and (ii) to have the Proxy
Statement cleared by the SEC. Seller shall cooperate with Buyer and the SEC and
furnish reasonable information requested by Buyer and the SEC. As promptly as
practicable after clearing all SEC comments to the Proxy Statement, Buyer shall
mail the Proxy Statement to Buyer’s Unitholders. The Proxy Statement shall
include the recommendation of the Board of Directors of Seller that adoption of
this Agreement and the transactions contemplated hereby by Buyer’s Unitholders
are advisable and in the best interests of Buyer. No amendment or supplement to
the Proxy Statement will be made by Buyer without the approval of Seller (which
approval shall not be unreasonably withheld, conditioned, or delayed).

(e) The information supplied by Seller for inclusion in the Proxy Statement
shall not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
contained therein not misleading. The information supplied by Buyer for
inclusion in the Proxy Statement shall not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements contained therein not misleading. All
documents that Buyer is responsible for filing with the SEC in connection with
the transactions contemplated herein will comply as to form and substance in all
material respects with the applicable requirements of the Securities Act and the
rules and regulations thereunder, the Exchange Act and the rules and regulations
thereunder, and other applicable Law.”

7.               Subsection 7.1(j) is added to the Agreement and shall read as
follows:

“(j)                              Receipt of Audited SEC Financial Statements.

Buyer shall have received the SEC Financial Statements and an unqualified audit
report issued by Buyer’s Accountants thereon as well as a consent issued by
Buyer’s Accountants permitting use of its audit report on the SEC Financial
Statements in the Proxy Statement and the Form 8-K.”


--------------------------------------------------------------------------------


 

8.               Subsection 7.2(e) is added to the Agreement and shall read as
follows:

“7.2(e) No Material Adverse Change. No Buyer Material Adverse Effect shall have
occurred, nor shall any termination by Seller, pursuant to Section 2.9 and/or
2.10 hereof, have occurred, which Buyer has not elected to avoid, pursuant to
the terms and conditions of either or both of those sections, as applicable.”

9.                                Section 9.1(e) is amended to read as follows:

“(e) Buyer or Seller may terminate this Agreement if the Closing does not occur
by December 31, 2007; provided, however, that a Party does not have the right to
terminate this Agreement under this Section 9.1(e) if such Party’s breach of any
obligation under this Agreement has been the primary cause of the failure of the
Closing to occur on or before the aforementioned date.”

10.                              Section 9.1(f) is amended to read as follows:

“(f) Either Party may terminate this Agreement in its sole discretion at any
time after October 31, 2007, if the SEC Financial Statements and Buyer’s
Accountants’ audit report relating thereto are not delivered to Buyer by October
31, 2007, without any liability or obligation hereunder or otherwise,
whatsoever.”

11.             Section 9.1(g) is deleted from the Agreement.

12.             All questions concerning the construction, validity and
interpretation of this Amendment will be governed by and construed in accordance
with the Laws of the State of Hawaii without giving effect to any choice of law
or conflict of law provision or rule that would cause the application of the
Laws of any jurisdiction other than the State of Hawaii. This Amendment may be
executed in counterparts, each of which is deemed an original, and such
counterparts constitute one and the same instrument, which may be sufficiently
evidenced by a counterpart. A facsimile, telecopy, PDF, or other reproduction of
this Amendment may be executed by one or more Parties, and an executed copy of
this Amendment may be delivered by one or more Parties by facsimile, PDF e-mail,
or similar instantaneous electronic transmission device under which the
signature of or on behalf of such Party can be seen, and such execution and
delivery is to be considered valid, binding and effective for all purposes. At
the request of any Party, the Parties agree to execute an original of this
Amendment as well as any facsimile, telecopy or other reproduction hereof. No
amendment or modification of this Amendment is valid unless in writing and
signed by the Parties.

13.             Seller hereby confirms, that the condition precedent set forth
in Section 7.2(d) of the Agreement has been satisfied. However, notwithstanding
anything to the contrary herein or in the Agreement, for the avoidance of doubt,
the Parties expressly acknowledge, that all other conditions precedent set forth
in Sections 7.1 and 7.2 of the Agreement, as amended, remain unfulfilled
conditions precedent, which must be satisfied or waived prior to Closing.

14.             Except as expressly modified above, all terms and conditions of
the Agreement shall remain in full force and effect.


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties are signing this First Amendment to Acquisition
Agreement as of the date first above written, but effective as of May 24, 2007.

BUYER:

ML MACADAMIA ORCHARDS, L.P.

By:___
DENNIS J. SIMONIS, President

SELLER:

MAC FARMS OF HAWAII, LLC

By:_______________________________________________________
ROBERT D. SPARKS, Chairman of the Board

KAPUA ORCHARD ESTATES, LLC By: MFH Investors, LLC, its manager

By:___
JEFF GILBRECH, Vice-President

 


--------------------------------------------------------------------------------